Order                                                                                          Michigan Supreme Court
                                                                                                     Lansing, Michigan

  August 24, 2011                                                                                        Robert P. Young, Jr.,
                                                                                                                   Chief Justice

                                                                                                         Michael F. Cavanagh
                                                                                                               Marilyn Kelly
                                                                                                         Stephen J. Markman
                                                                                                         Diane M. Hathaway
                                                                                                             Mary Beth Kelly
                                                                                                             Brian K. Zahra,
                                                                                                                        Justices
  143217




  ATIBA MERIWEATHER,

                 Plaintiff,

  v                                                                   SC: 143217
                                                                      AGC: 0850-11
  ATTORNEY GRIEVANCE COMMISSION,

             Defendant.
  ___________________________________

                On order of the Chief Justice, plaintiff-appellant having failed to provide to
  the Court a certified copy of institutional account as required by MCL 600.2963 (1), the
  Clerk of the Court is hereby directed to close this file.




                             I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                       foregoing is a true and complete copy of the order entered at the direction of the Court.
                              August 24, 2011                    _________________________________________
           jam                                                                   Clerk